Exhibit 10.3

EMULEX CORPORATION

AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN

CASH-SETTLED RESTRICTED STOCK UNIT AWARD AGREEMENT

This Cash-Settled Restricted Stock Unit Award Agreement (this “Agreement”), is
made and entered into effective as of the grant date (the “Grant Date”) set
forth in the Notice of Grant of Award attached hereto (the “Notice”), by and
between Emulex Corporation, a Delaware corporation (the “Company”), and the
Director, Employee or Consultant (“Grantee”) named in the Notice.

Pursuant to the Emulex Corporation Amended and Restated 2005 Equity Incentive
Plan (the “Plan”), the Administrator of the Plan has authorized the grant (the
“Award”) to Grantee of cash-settled restricted stock units (“Cash-Settled RSUs”)
upon the terms and subject to the conditions set forth in this Agreement and in
the Plan. Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Plan.

NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the mutual observance of the covenants and promises contained herein and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1.      Basis for Award. This Award is made pursuant to the Plan for valid
consideration provided to the Company by Grantee. By Grantee’s execution of the
Notice, Grantee agrees to the terms and conditions of the Cash-Settled RSUs set
forth in the Plan, the Notice, and this Agreement.

2.      Cash-Settled RSU Award. Each Cash-Settled RSU represents the right to a
cash payment described in the Notice. Grantee shall not be entitled to receive
any shares of the Common Stock of the Company (the “Common Stock”) pursuant to
the Award and shall have none of the rights of a shareholder with respect to the
Award and/or the Cash-Settled RSUs.

3.      Vesting. The Cash-Settled RSUs shall vest according to the vesting
schedule set forth in the Notice. If Grantee ceases Continuous Service for any
reason (including, without limitation, termination of employment or service by
the Company, resignation by Grantee, or Grantee’s death or Disability), all
unvested Cash-Settled RSUs immediately shall be canceled unless otherwise
provided in the Notice. The Administrator may accelerate vesting of the
Cash-Settled RSUs in such circumstances as it, in its sole discretion, may
determine, consistent with the terms of the Plan, but such vesting acceleration
shall not accelerate the payment date for the Cash-Settled RSUs as described in
the Notice to the extent such acceleration would result (in the Company’s sole
determination) in the imposition on Grantee of the additional tax or other
penalties described in Section 409A of the Code.

4.      Settlement. Following the vesting of the Cash-Settled RSUs, Grantee’s
sole entitlement shall be a lump sum cash payment in the amount described in the
Notice and payable as described in the Notice.

5.      Tax Withholding. The Company shall withhold from any payment due to
Grantee in respect of the Award (or otherwise) any federal, state or local taxes
of any kind required by law to be withheld with respect to the vesting and/or
settlement of the Cash-Settled RSUs.

6.      No Right to Continued Service. Nothing in this Agreement shall be deemed
to impose any limitation on any right of the Company to terminate Grantee’s
employment or service at any time, with or without cause.

7.       Representations and Warranties of Grantee. Grantee represents and
warrants to the Company that:

a.      Terms of the Plan. Grantee has received a copy of the Plan, has read and
understands the Plan, the Notice and this Agreement, and agrees to be bound by
their terms and conditions.



--------------------------------------------------------------------------------

b.       Tax Consequences. Grantee acknowledges that there may be adverse tax
consequences upon the vesting and/or settlement of Cash-Settled RSUs, that
Grantee should consult a tax advisor prior to such vesting and/or settlement,
and that Grantee will be responsible for his/her own tax liability as a result
of the grant, vesting and/or settlement of the Award.

c.       Further Documents. Grantee agrees upon request to execute any further
documents or instruments necessary or desirable in the sole determination of the
Company to carry out the purposes or intent of the Award.

8.      Cancellation of Cash-Settled RSUs. Unless otherwise provided in an
employment agreement, the terms of which have been approved by the
Administrator, if unvested Cash-Settled RSUs do not become vested on or before
the expiration of the period during which the applicable vesting conditions must
occur, such unvested Cash-Settled RSUs shall be automatically cancelled
immediately upon the occurrence of the event (including, without limitation, a
termination of Grantee’s Continuous Service) or time period after which such
unvested Cash-Settled RSUs may no longer become vested.

9.      Section 409A. This Agreement shall be interpreted to comply with or be
exempt from Section 409A of the Code, and all provisions of this Agreement shall
be construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. If any provision of this Agreement contravenes
Section 409A of the Code or could cause Grantee to incur any tax, interest or
penalties under Section 409A of the Code, the Company may, in its sole
discretion and without Grantee’s consent, modify such provision in order to
comply with the requirements of Section 409A of the Code or to satisfy the
conditions of any exception therefrom, or otherwise to avoid the imposition of
the additional income tax and interest under Section 409A of the Code, while
maintaining, to the maximum extent practicable, the original intent and economic
benefit to Grantee, without materially increasing the cost to the Company, of
the applicable provision. However, the Company makes no guarantee regarding the
tax treatment of the Cash-Settled RSUs and neither the Company or nor its
affiliates, nor any of their employees or representatives shall have any
liability to Grantee with respect thereto.

10.      Transferability. Neither the Cash-Settled RSUs, nor any interest
therein or amount payable in respect thereof may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily.

11.      Adjustments. The number (and to the extent applicable, class of shares)
of unvested Cash-Settled RSUs shall be automatically adjusted in the event of
any stock split, stock dividend, reverse stock split, recapitalization, merger,
consolidation, reorganization, or like change in the Company’s outstanding
Common Stock subsequent to the effective date of this Agreement.

12.      Modification. The Agreement may not be modified except in writing
signed by both parties.

13.      Plan Governs. The terms and provisions of the Plan are incorporated
herein by reference, and Grantee hereby acknowledges receiving a copy of the
Plan. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Agreement, the Plan shall
govern and control.

14.      Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by Grantee or the Company to the Administrator for
review. The resolution of such a dispute by the Administrator shall be final and
binding on the Company and Grantee.

15.      Entire Agreement. The Plan and the Notice are incorporated herein by
reference. This Agreement, the Notice and the Plan constitute the entire
agreement of the parties and supersede all prior undertakings and agreements
with respect to the subject matter hereof.

16.      Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Corporate Secretary of the Company at its principal corporate offices. Any
notice required to be given or delivered to Grantee shall be in writing and
addressed to Grantee at the address shown in the Company’s records. All notices
shall be deemed to have been given or delivered upon: (a)

 

2



--------------------------------------------------------------------------------

personal delivery; (b) three (3) days after deposit in the United States mail by
certified or registered mail (return receipt requested); (c) one (1) business
day after deposit with any return receipt express courier (prepaid); or (d) one
(1) business day after transmission by facsimile or email.

17.      Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement shall be binding upon Grantee and
Grantee’s heirs, executors, administrators, legal representatives, successors
and assigns.

18.      Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to its
conflict of law principles. If any provision of this Agreement is determined by
a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.

 

3